Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is entered into as of this 30th day of June, 2005, by and between
Equity Residential, a Maryland real estate investment trust (“Company”), and
Bruce W. Duncan (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive is currently employed by the Company as Chief Executive
Officer of the Company on the terms and conditions set forth in that certain
Amended and Restated Employment Agreement dated as of March 28, 2005 (the “A&R
Agreement”); and

 

WHEREAS, the Executive and the Company desire to make certain changes in the
terms of the A&R Agreement and have agreed to amend the A&R Agreement to
implement such changes.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, Company and the Executive hereby agree as
follows:

 


1.                                       OTHER THAN WITH RESPECT TO THE THIRD
SENTENCE OF SECTION 4(B) AND THE FIRST SENTENCE OF SECTION 4(C) OF THE A&R
AGREEMENT, WHICH ARE AMENDED AS SET FORTH BELOW, THE A&R AGREEMENT IS HEREBY
AMENDED BY REPLACING EACH AND EVERY REFERENCE TO “JANUARY 2, 2006” WITH
“DECEMBER 31, 2005.”


 


2.                                       THE THIRD SENTENCE OF SECTION 4(A) OF
THE A&R AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE
FOLLOWING:


 

“Notwithstanding any other provision of this Agreement to the contrary, on
January 2, 2006, provided that Executive’s employment has not been terminated
for Cause prior to December 31, 2005 or Executive has not voluntarily terminated
his employment prior to December 31, 2005 for other than Good Reason, Executive
shall be entitled to the following compensation in addition to all other
compensation and benefits described in this Agreement: (i) $30,000 in cash and
(ii) a fully vested award of 17,239 shares under the Company’s 2002 Share
Incentive Plan (the “Plan”) made on January 2, 2006 and (iii) a grant under the
Plan on January 2, 2006 of a fully vested option expiring on the tenth (10th)
anniversary of the date of grant to purchase 42,614 shares at Fair Market Value
on January 2, 2006 , as defined in the Plan.”

 


3.                                       THE THIRD SENTENCE OF SECTION 4(B) OF
THE A&R AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE
FOLLOWING:

 

--------------------------------------------------------------------------------


 

“Provided Executive’s employment has not been terminated for Cause prior to
December 31, 2005 or Executive has not voluntarily terminated his employment
prior to December 31, 2005 for other than Good Reason, Executive’s annual cash
bonus for 2005 shall be 100% of the Target Bonus, except as provided herein in
the event of Executive’s death or Disability prior to December 31, 2005, payable
on January 2, 2006.”

 


4.                                       THE FIRST SENTENCE OF SECTION 4(C) OF
THE A&R AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS ENTIRETY WITH THE
FOLLOWING:


 

“In addition to other compensation to be paid under this Section 4, provided
Executive’s employment has not been terminated for Cause prior to December 31,
2005 or Executive has not voluntarily terminated his employment prior to
December 31, 2005 for other than Good Reason, the Executive will be eligible to
receive an annual long term incentive award of stock options, restricted stock
and/or performance units under the Company’s long term incentive plans for 2005,
to be received on January 2, 2006.”

 


5.                                       THE A&R AGREEMENT, AS AMENDED BY THIS
AMENDMENT, IS HEREBY RATIFIED, APPROVED AND CONFIRMED IN ALL RESPECTS.


 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

COMPANY:

 

 

 

 

 

EQUITY RESIDENTIAL, a Maryland real
estate investment trust

 

 

 

 

 

 

 

By:

/s/      Samuel Zell

 

Name:

Samuel Zell

 

 

Title:

Chairman of the Board

 

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

/s/      Bruce W. Duncan

 

Name:

Bruce W. Duncan

 

 

3

--------------------------------------------------------------------------------